DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Heninger (U.S. 2014/0173852 A1) [852].
Regarding Claim 1, Reference [852] discloses a first connecting piece (10) provided with a slot and a second connecting piece (12, 42) provided with a rotating shaft (42) that matches with the slot, the second connecting piece rotates relative to the first connecting piece when the rotating shaft is inserted into the slot and subjected to external force; an inner wall of the slot is provided with a limiting slot (60) and an outer surface of the rotating shaft is convex to form a clipping strip (58); the clipping strip is inserted into the limiting slot to limit a relative rotation angle between the first connecting piece and the second connecting piece when the rotating shaft is inserted into the slot and rotates relative to the first connecting piece.
Regarding Claim 2, Reference [852] discloses wherein, an outer surface contour of the clipping strip matches with an inner surface contour of the limiting slot.
Regarding Claim 3, Reference [852] discloses wherein, the limiting slot extends along a depth direction of the slot, and the clipping strip extends along a length direction of the rotating shaft.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Heninger (U.S. 2014/0173852 A1) [852].
Regarding Claim 4, Reference [852] discloses the claimed invention, but does not explicitly disclose wherein, the outer surface of the rotating shaft is provided with two clipping strips in parallel, the inner wall of the slot is provided with at least one set of limiting slots, and each set of the limiting slots comprises two limiting slots which are matched with the two clipping strips one by one.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have two separate vertical channels and a second set of tabs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, page 7, lines 15-17, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 5, Reference [852] as previously modified above discloses wherein, the first connecting piece comprises a first connecting column provided with the slot and a first connecting part integrally formed with an outer surface of the first connecting column; the second connecting piece comprises a second connecting column and a second connecting part integrally formed with an outer surface of the second connecting column, the rotating shaft is arranged in the middle of the second connecting column along an axial direction of the second connecting column.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heninger (U.S. 2014/0173852 A1) [852] in view of Chen et al. (U.S. 5,287,596) [596].
Regarding Claim 6, Reference [852] as previously modified above discloses the claimed invention, but does not explicitly disclose wherein, an end face of the first connecting column protrudes at an edge of the slot to form a first sector-annular convex portion, an end face of the second connecting column is recessed to form a second sector-annular recessed portion half surrounding the rotating shaft; when the rotating shaft is inserted into the slot the first sector-annular convex portion is inserted into the second sector-annular recessed portion, and can rotate in the second sector-annular recessed portion to limit a rotation angle range between the first connecting piece and the second connecting piece.
Nevertheless, Reference [596] teaches a first sector-annular convex portion and a second sector-annular recessed portion (vertical step edges).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the hinge assembly of Reference [852] with the vertical step edges as taught by Reference [596] in order to have a stop and hold mechanism on a hinge.
The Examiner notes that the claimed features are also taught by cited reference U.S. 2010/0125977.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heninger (U.S. 2014/0173852 A1) [852] in view of Chen et al. (U.S. 5,287,596) [596] and further in view of Hsu et al. (U.S. 2008/0271289 A1) [289].
Regarding Claim 7, the combination of reference [852] / [596] and reasoning above discloses the claimed invention, but does not explicitly disclose wherein, the first connecting part is provided with a first recessed portion that is rotatably matched with the outer surface of the second connecting column, and the second connecting part is provided with a second recessed portion that is rotatably matched with the outer surface of the first connecting column.
Nevertheless, Reference [289] teaches a recessed portion (inner part of 33 shown on Fig. 1 discloses a recessed curvature on the leaf).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the hinge assembly of Reference [852]  / [596] with the interior shape of the leaf as taught by Reference [289] in order to have adequate clearance and smooth operation between rotating parts of the hinge, while being aesthetically pleasing.
Regarding Claim 7, the combination of reference [852] / [596] / [289] and reasoning above discloses the claimed invention, but does not explicitly disclose wherein, a circumferential angle corresponding to the first sector-annular convex portion is between 90° and 120°, and a circumferential angle corresponding to the second sector-annular recessed portion is between 180° and 270°.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have a circumferential angle corresponding to the first sector-annular convex portion is between 90° and 120°, and a circumferential angle corresponding to the second sector-annular recessed portion is between 180° and 270°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 9, lines 26-28, and page 10, lines 1-4, applicant has not disclosed any criticality for the claimed limitations.
The Examiner notes that Ref. [596] discloses that the angle capability may be adjusted based on the locations of the step edges.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heninger (U.S. 2014/0173852 A1) [852] in view of Merritt (U.S. 897,002) [002].
Regarding Claim 9, Reference [852] discloses the claimed invention, but does not explicitly disclose a packaging box.
Nevertheless, Reference [002] teaches a packaging box and a face cover (1) and a bottom cover (2), and the face cover is connected with the bottom cover through the hinge structure. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the hinge assembly of Reference [852] to be applied on a box as taught by Reference [002] in order to have a strong hinge on a foldable display box.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heninger (U.S. 2014/0173852 A1) [852] in view of Merritt (U.S. 0,897,002) [002] and further in view of Herglotz et al. (U.S. 2011/0041290 A1).
Regarding Claim 10, the previous combination of Reference [852] / [002] above discloses the claimed invention, but does not explicitly disclose the face cover is provided with a face cover slot, the bottom cover is provided with a bottom cover slot; the first connecting part is inserted into the face cover slot and is fixedly connected with the face cover, and the second connecting part is inserted into the bottom cover slot and is fixedly connected with the bottom cover.
Nevertheless, Reference [290] teaches slots (cutouts in the frame 8, 38). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the box assembly of Reference [852] / [002] with frame cutouts as taught by Reference [290] in order to conceal the hinge arrangement and to have the ability to pivot at opening angles below the limit angles without being blocked by the hinge elements.
Conclusion
The Examiner notes that cited reference U.S. 2012/0023704 A1 is also pertinent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677